PER CURIAM.
In Pearlstein v. King, 610 So.2d 445 (Fla.1992), we held that the 120-day rule for serving a defendant in Florida Rule of Civil Procedure 1.070(j) applies to causes of action pending on January 1, 1989. Therefore, we quash Parlier v. Eagle-Picher Industries, Inc., 596 So.2d 1125 (Fla. 5th DCA 1992) and direct the district court to remand for further proceedings consistent with this opinion.’*
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.

 We note that respondents argue that some of the petitioners waived reliance on the 120-day rule by failing to raise the defense in their responsive pleadings or motions. This is an issue which may be resolved upon remand.